OTC BB: VCTZF Cusip# 918881202 Time Magazine Names Valcent’s Vertical Farming Technology as one of the Top 50 Best Innovations of 2009 BRITISH COLUMBIA(Marketwire – November 13, 2009) - Valcent Products (OTCBB:VCTZF) vertical farming technology was named one of the Top 50 “Best Innovations of 2009″ from Time Magazine in the issue on the newsstands today. “Real estate — the one thing we're not making any more of,” reports Time Magazine.“That might be good news for landlords but not for the world's farmers, who have finite cropland to feed a growing global population. The answer: build up by farming vertically. Valcent is pioneering a hydroponic-farming system that grows plants in rotating rows, one on top of another. The rotation gives the plants the precise amount of light and nutrients they need, while the vertical stacking enables the use of far less water than conventional farming. But best of all, by growing upward instead of outward, vertical farming can expand food supplies without using more land.” Valcent pioneered a vertical farming technology, developed in their El Paso, Texas research facility, which was further honed and refined in Europe.“We are honored that our vertical farming technology is recognized as a top invention by Time Magazine,” says Chris Bradford, President, CEO, and Director of Valcent Products Inc.“Vertical farming is no longer a pie-in-the-sky concept dreamed up by academics in Ivory towers.We have entered a new era of urban agriculture where we can deliver locally grown crops that provide a nutritionally superior product that is healthier for the people and animals they serve..” “VertiCrop, a commercial high-density vertical growing system, is being employed in controlled environments such as a glasshouse, polytunnel or warehouses, which increases production volume for field crops up to 20 times over but requires as little as 5% of the normal water supply,” adds Bradford. “It is a non-GM solution to food problems, using trays on a looped dynamic conveyor belt and automatic feeding stations to grow plants efficiently. It can be adapted to the needs of vegetable, herb, fruit and flower producers.” About Valcent Products Inc.: Valcent Products Inc. (OTCBB:VCTZF) is a leader in the development and manufacturing of commercial vertical crop technology for global markets. Valcent is a pioneer and leader in eco-technology with its core research and development in sustainable, renewable, and intensive agricultural products.For more information, visit: www.valcent.net and www.valcent.eu. For more information, visit: www.valcent.net and www.valcent.eu. Contacts: Investor RelationsMedia Relations Gerry Jardine or Mike ParkerNancy Tamosaitis
